
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1526
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2010
			Mr. Engel submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing support for the Energy and
		  Climate Partnership of the Americas and its goal to encourage collaboration and
		  cooperation among countries to address the energy and climate change challenges
		  facing the Western Hemisphere.
	
	
		Whereas President Obama invited Western Hemisphere
			 countries to join in an Energy and Climate Partnership of the Americas (ECPA)
			 during the Fifth Summit of the Americas held on April 2009 in Trinidad and
			 Tobago;
		Whereas the Energy and Climate Partnership of the Americas
			 is voluntary, allowing governments, Inter-American organizations, private
			 industry, and civil society to lead or participate in initiatives that reflect
			 their priorities;
		Whereas more than 30 energy ministers and delegations from
			 across the Western Hemisphere met on April 15, 2010, through April 16, 2010, in
			 Washington, DC, to deepen cooperation on energy security and on alternative
			 energy resources;
		Whereas ECPA initiatives focus on areas of cooperation
			 such as renewable energy, energy efficiency, energy poverty, infrastructure,
			 cleaner fossil fuels, as well as sustainable landscapes and adaptation;
		Whereas the Western Hemisphere supplies one-fourth of the
			 world’s crude oil, one-third of the world’s natural gas, nearly one-fourth of
			 its coal, over a third of global electricity, and almost three-quarters of
			 worldwide bio-fuel production;
		Whereas ECPA is a partnership of Western Hemisphere
			 nations focused on creating energy independence and promoting sustainable,
			 clean energy practices and technologies, and not a fossil fuel subsidy program
			 to increase energy dependency;
		Whereas Chile, Peru, Mexico, Costa Rica, Brazil, El
			 Salvador, and Trinidad and Tobago will create Clean Energy Technology Centers
			 to serve as clearinghouses of information and as sources of expertise on
			 various renewable energy technologies and practices;
		Whereas Brazil will lead an initiative to promote
			 sustainable urban development and energy efficiency among low-income
			 residents;
		Whereas Colombia will lead an initiative to strengthen
			 electrical interconnections in the Andean Region, Chile, and Panama;
		Whereas Canada will lead a working group to discuss
			 methods to reduce the carbon and environmental footprint of heavy oil;
		Whereas Mexico will lead an initiative to promote and
			 increase energy efficiency;
		Whereas the United States Department of Energy will assist
			 governments in Costa Rica, Dominica, Peru, Colombia, and the Caribbean in
			 developing transformative energy programs through the Low Carbon Communities of
			 the Americas Program;
		Whereas the United States Department of State will also
			 support Central American countries in their effort to integrate the regional
			 power market as well as activities that promote greater efficiency and the
			 region’s clean energy development; and
		Whereas the United States Department of Agriculture and
			 the United States Department of State will work with interested countries to
			 collaborate on scientific exchanges to advance renewable and sustainable
			 biomass energy: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)strongly supports the goals of the Energy
			 and Climate Partnership of the Americas;
			(2)encourages the
			 efforts of the United States Government to expand collaboration and cooperation
			 among countries in the Western Hemisphere on the issues of energy security, low
			 carbon economic growth, and reducing energy poverty; and
			(3)promotes the
			 active participation by countries, businesses, and civil societies in the
			 Western Hemisphere in this voluntary partnership.
			
